Citation Nr: 0322934	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  95-35 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to compensation benefits for pulmonary 
fibrosis pursuant to 38 U.S.C.A. § 1151.  

2.  Entitlement to a higher initial evaluation for a history 
of an unstable sternum, post coronary artery bypass grafting, 
with continued complaints of pain, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from June 1953 to June 1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which among other things, denied 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for pulmonary fibrosis and granted compensation benefits 
under 38 U.S.C.A. § 1151 for a history of an unstable 
sternum, post coronary artery bypass grafting, with continued 
complaints of pain.  The RO originally assigned a 10 percent 
rating to the veteran's sternum disability, and the veteran 
has requested a higher initial evaluation.  

This case was originally before the Board in January 1998, 
which remanded it to the RO for additional development.  The 
RO completed the requested development, but continued the 
denial of benefits.  As such, the Board then reviewed the 
case in June 2000, and issued a decision affirming the RO's 
denial of the section 1151 claim and the claim for an 
increased rating for the sternum disability.  (That decision 
also granted a schedular rating of 100 percent for coronary 
artery dissection and/or occlusion, with myocardial 
infarction by enzymes.)  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In April 2001, the Court vacated that portion 
of the Board's decision covering the issues currently on 
appeal, and remanded the issues to the Board for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)].  

Subsequently, the Board released a new decision in May 2002, 
denying the veteran's claims.  The veteran again appealed his 
claims to the Court, which in January 2003, vacated and 
remanded the issues to the Board for inadequate reasons and 
bases in its decision.  The matter is accordingly back before 
the Board for further review.

REMAND

The Board recognizes that in accordance with the VCAA and its 
implementing regulations, and especially in light of the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Charles (John) v. Principi, 16 Vet. App. 370 
(2002),  additional development is required for these claims.  
Specifically, the veteran needs to be advised further as to 
the laws and regulations pertinent to his claims, and of the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims.  It should 
also be determined whether any additional development of the 
claims is required under the VCAA.  Further, in light of 
recent precedent, Disabled American Veterans v. Principi, 327 
F.3d 1339 (Fed. Cir. 2003), it is apparent that the Board 
itself cannot undertake such actions.  

The Board also observes that effective August 30, 2002, 
during the pendency of this appeal, the criteria for rating 
skin disorders changed.  See 67 Fed. Reg. 49,590-9 (July 31, 
2002).  The Board notes that some of the criteria (those 
applicable to evaluating scars under 38 C.F.R. § 4.118) were 
used in rating the veteran's history of an unstable sternum, 
post coronary artery bypass surgery, with continued 
complaints of pain.  Where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial process has been concluded, the 
version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  See Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Accordingly, the veteran should be notified of the 
new criteria, it must be determined whether additional 
development of the claim is required in light of the new 
criteria, and the RO must consider whether application of the 
new criteria, from the August 30, 2002, effective date, is 
more beneficial to rating the veteran's sternum disability.

Further, in January 2003, the Court determined that the 
veteran's claim for compensation benefits for pulmonary 
fibrosis under 38 U.S.C.A. § 1151 (West 2002) had to be 
vacated and remanded because of a Stegall violation.  A Board 
remand confers on a claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  Where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
insure compliance.  Id.  This claim was remanded by the Board 
in January 1998 with directions that the VA examiner, in the 
written report, address a number of inquiries regarding the 
veteran's claimed pulmonary disorder.  The examiner released 
a written opinion in December 1998, but the opinion did not 
fully address the Board's questions.  As such, the Board 
finds that this claim must be remanded for further 
development per Stegall.

In light of the above, these claims are REMANDED for the 
following:

1.  Efforts must be undertaken to review 
the claims file and ensure that all VCAA 
notification and development action, as 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002), has been taken for the claims.  
This action should include written notice 
to the veteran and his representative of 
the provisions of the VCAA and the laws 
applicable to the claims, as well as the 
roles of VA and the veteran in identifying 
and gathering evidence relevant to the 
claims per Quartuccio, and of the new 
criteria now governing the rating of skin 
disorders (scars) under 38 C.F.R. § 4.118 
per Karnas.  The veteran and his 
representative must be afforded the 
appropriate period of time for response to 
all such notice and development, as 
required by VA law.     

2.  After the development requested in No. 
1 has been completed to the extent 
possible, attempt to return the entire 
claims file to the examiner who previously 
reviewed it in approximately December 1998 
(noted to be Bruce C. Marshall, M.D., at 
the Salt Lake City, Utah, VA Medical 
Center).  This examiner, after further 
review of the claims file, must attempt to 
answer all questions listed below.  If Dr. 
Marshall is not available, then please 
request that another appropriately 
qualified examiner review the entire 
claims file and answer all of the below-
listed questions to the extent possible.  

Please advise the examiner that the 
veteran asserts that he developed 
pulmonary fibrosis as a result of VA 
treatment in January 1987.  The examiner's 
attention is also directed to 
documentation from a number of medical 
treatises, as supplied by the veteran and 
contained in the claims file, submitted to 
support the veteran's theory that VA's   
administration of oxygen at "high" 
percentages after his January 1987 surgery 
was a causal factor in the development of 
his current pulmonary fibrosis.  

The relevant questions for the examiner 
are:

a.  What is the degree of medical 
probability that the veteran 
developed any identifiable additional 
pulmonary disability resulting from 
VA treatment during his 
hospitalization at the VA medical 
facility in Salt Lake City, Utah, 
from January 3, 1987, to January 23, 
1987?    

b.  If there was additional pulmonary 
disability from the January 1987 
hospitalization, what is the correct 
diagnostic classification of such 
additional pulmonary disability?  

c.  If the medical probability favors 
a relationship, or is at least in 
approximate balance as to a causal 
relationship between the January 1987 
VA treatment and the development of 
additional pulmonary disability, 
please comment as to which specific 
components of the additional 
pulmonary disability are due to VA 
treatment as opposed to other causes, 
including: the "baseline" level of 
disability present before VA 
treatment; any disability due to the 
natural progress of the disease or 
injury; and any disability which is 
merely coincidental.

d.  What is the etiology of the 
veteran's current pulmonary 
disability/ies, to include pulmonary 
fibrosis?  

e.  Please comment on the veteran's 
theory, which he supports by 
information contained in several 
medical treatises, that VA's 
administration of oxygen at "high" 
percentages after his January 1987 
surgery led to the development of his 
current pulmonary fibrosis.

If answers to any of the above 
questions cannot be provided without 
resort to speculation, then the 
examiner should so indicate.  A 
complete rationale for any opinion 
expressed should be included in the 
report.

3.  After the development requested in 
Nos. 1 and 2 has been completed to the 
extent possible, the veteran should be 
afforded a new VA examination in order to 
determine his current level of impairment 
from a history of an unstable sternum, 
post-coronary artery bypass grafting, with 
continued complaints of pain (including a 
tender surgical scar).  

a.  In the written report, the 
examiner is asked to comment on the 
current severity of this disability, 
to include any pain specifically 
attributable to an unstable sternum, 
post-coronary artery bypass grafting 
(including a tender surgical scar).  

b.  The examiner is also asked to 
document in the written report 
whether there is slight, moderate, or 
moderately severe to severe 
impairment of the thoracic muscle 
group, and if so, whether such 
symptomatology may be clinically 
distinguished from the symptomatology 
related to the veteran's tender 
surgical scar.  

The claims file should be forwarded 
to the examiner for review in 
conjunction with the examination.  

4.  After all of the above development has 
been completed to the extent possible, the 
veteran's claims should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should again be allowed for 
response by the veteran and/or his 
representative.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claims, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with his claims.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


